—Judgment unanimously affirmed without costs. Memorandum: Plaintiff commenced this action seeking damages for injuries that she sustained when struck by a vehicle operated by defendant as she was attempting to cross Delaware Avenue in Buffalo. Plaintiff and defendant were the only witnesses to testify at trial regarding the accident. Plaintiff testified that she saw defendant’s vehicle stopped adjacent to the crosswalk and stop sign for Delaware Avenue; that, when she arrived at the crosswalk, she paused for a few seconds to check for traffic and proceeded into the crosswalk; that she was struck in the left leg by the middle of the front bumper of defendant’s vehicle; and that the vehicle rolled over her left foot. Defendant testified that he stopped the vehicle before the crosswalk at the intersection of Delaware Avenue and Niagara Circle, looked to the right and saw pedestrians on the sidewalk but none entering the crosswalk; that he looked to the left and saw an opening in the traffic on Niagara Circle